Exhibit 99.3 Consolidated financial and operational highlights Three months ended March 31, ($ 000s except per share data) % Change Product sales and service revenue $ $ 10 Funds flow from continuing operations (1) $ 14 Funds flow from discontinued operations (1) - $ ) Funds flow from operations (1) $ $ ) Adjusted EBITDA – continuing operations (2) $ $ 19 Adjusted funds flow from continuing operations (3) $ $ 13 Per weighted average share – basic and diluted $ $ 11 Percent of adjusted funds flow from continuing operations, net of sustaining capital spending, paid out as declared dividends 75
